DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, application no. 2018/0199212 hereinafter known as Lin, in view of Lee at al, application no. 2018/0007679, hereinafter known as Lee. 

As to claim 1, Lin dicloses a method for transmitting and receiving signals, performed by a terminal, in a radio access network environment including a controller, a plurality of transmission and reception points (TRPs), and the terminal, the method comprising (Lin, figure 1 and 2, [0049]-[00052], access network with plural TRP’s and Terminals; [0101]-[0110], anchor TRP for centralized processing): sequentially transmitting fixed beams (Lin Figure 5, [0079], terminal sending beams sequentially in beam sweeping process); receiving, from at least one first TRP determined as TRP(s) performing signal transmission and reception with the terminal among the plurality of TRPs, control information including information on whether to transmit a reference signal for reception of downlink data and an index of a transmission beam selected for uplink transmission (Lin, figure 9-11, [0115]-[0121], TRP determining and assigning uplink resources to Terminal including beam metric to be used in the uplink; [0089],TRP and UE exchange indices in a message that include index assigned to beams); and receiving the downlink data from the at least one first TRP, and demodulating the downlink data by using a reception beam weight derived from a weight used for transmission of the fixed beams or by using the reference signal (Lin, [0120]]-[0123], TRP determining beam patterns for terminal to use including assigning weights to beams based on network conditions; [0089],TRP and UE exchange indices in a message that include index assigned to beams; [0059], use of reference signal for beam sweeping). Lin discloses 5G access network with plural TRP and UE in communication, Lin does not expressly however Lee discloses a Cloud Radio Access Network (Lee, [003]-[0005], 5G network implementation of as a Cloud RAN and Ultra-Dense Network deployment). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin to include the limitations of a Cloud Radio Access Network as taught by Lee.  5G mobile communication network is often implemented as a cloud RAN and Ultra Dense Network as well known in the art. 

As to claim 2, Lin discloses the method according to claim 1. Lin does not disclose however Lee discloses wherein the C-RAN environment is an ultra- dense network (UDN) environment in which the plurality of TRPs and a plurality of terminals including the terminal are densely deployed (Lee, [003]-[0005], 5G implementation of as a Cloud RAN and Ultra-Dense Network deployment).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin to include the limitations of wherein the C-RAN environment is an ultra- dense network (UDN) environment in which the plurality of TRPs and a plurality of terminals including the terminal are densely deployed as taught by Lee.  5G mobile communication network is often implemented as a cloud RAN and Ultra Dense Network as well known in the art. 

As to claim 3, Lin discloses wherein the fixed beams are sequentially transmitted according to predetermined or configured beam patterns (Lin, [0121]-[0123], beam pattern assigned to terminals), and a reference signal or a synchronization signal mapped to an identifier of the terminal and an identifier of each of the fixed beams is transmitted through each of the fixed beams (Lin, abstract, [0089],TRP and UE exchange indices in a message that include index assigned to beams). 

As to claim 4, Lin discloses wherein each of the plurality of TRPs transfers channel values estimated using the fixed beams to the controller, and the controller determines the at least one first TRP based on the channel values transferred from the plurality of TRPs (Lin, figure 9, [0101]-[0113], Anchor TRP are described, they are chosen either by the UE, pre assigned or chosen among the TRP’s, the Anchor TRP is can be selected by based of signal strength or other channel condition and feedback received from UE ([0105]).  Anchor TRP makes centralized scheduling and other decisions for other TRP’s and UE’s ([0101]-[0102]), choosing best beam among plural for UE to communicate based on various channel conditions criteria including received signal strength; [0109]-[0110], choosing beam based on changing channel condition).

As to claim 7, Lin discloses wherein each of the plurality of TRPs transfers received signal strengths for the terminal measured using the fixed beams to the controller, and the controller determines the transmission beam selected for uplink transmission based on the received signal strengths (Lin, figure 9, [0101]-[0113], Anchor TRP are described, they are chosen either by the UE, pre assigned or chosen among the TRP’s, the Anchor TRP is can be selected by based of signal strength or other channel condition and feedback received from UE ([0105]).  Anchor TRP makes centralized scheduling and other decisions for other TRP’s and UE’s ([0101]-[0102]), choosing best beam among plural for UE to communicate based on various channel conditions criteria including received signal strength). 

As to claim 8, Lin discloses further comprising transmitting uplink data to the at least one first TRP by using the transmission beam selected for uplink transmission (Lin, Figure 2, choosing optimal beam for communication between UE and TRP; [0101]-[0102]), choosing best beam among plural for UE to communicate based on various channel conditions criteria including received signal strength).

As to claim 15, Lin discloses a cloud radio access network (C-RAN) system comprising: a controller; a plurality of transmission and reception points (TRPs) connected to the controller; and a terminal (Lin, figure 1 and 2, [0049]-[00052], access network with plural TRP’s and Terminals; [0101]-[0110], anchor TRP for centralized processing), wherein the terminal sequentially transmits fixed beams (Lin Figure 5, [0079], terminal sending beams sequentially in beam sweeping process) comprising; receives, from at least one first TRP determined as TRP(s) performing signal transmission and reception with the terminal among the plurality of TRPs, control information including information on whether to transmit a reference signal for reception of downlink data and an index of a transmission beam selected for uplink transmission (Lin, figure 9-11, [0115]-[0121], TRP determining and assigning uplink resources to Terminal including beam metric to be used in the uplink; [0089],TRP and UE exchange indices in a message that include index assigned to beams); and receives the downlink data from the at least one first TRP, and demodulates the downlink data by using a reception beam weight derived from a weight used for transmission of the fixed beams or by using the reference signal, and wherein each of the plurality of TRPs transfers channel values estimated using the fixed beams to the controller, and the controller determines the at least one first TRP based on the channel values transferred from the plurality of TRPs  (Lin, figure 9, [0101]-[0113], Anchor TRP are described, they are chosen either by the UE, pre assigned or chosen among the TRP’s, the Anchor TRP is can be selected by based of signal strength or other channel condition and feedback received from UE ([0105]).  Anchor TRP makes centralized scheduling and other decisions for other TRP’s and UE’s ([0101]-[0102]), choosing best beam among plural for UE to communicate based on various channel conditions criteria including received signal strength; [0109]-[0110], choosing beam based on changing channel condition). Lin discloses 5G access network with plural TRP and UE in communication, Lin does not expressly however Lee discloses a Cloud Radio Access Network (Lee, [003]-[0005], 5G implementation of as a Cloud RAN and Ultra-Dense Network deployment). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin to include the limitations of a Cloud Radio Access Network as taught by Lee.  5G mobile communication network is often implemented as a cloud RAN and Ultra Dense Network as well known in the art.

As to claims 16, 17, 19 and 20 , the claims are rejected as applied to claim 2, 3, 7 and 8 above respectively by Lin in view of Lee. 

Claims 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Lee further in view of Park at al, application no. 2020/0383091, hereinafter known as Park. 

As to claim 5,  Lin and Lee disclose the method according to claim 4. Lin and Lee do not disclose however Park discloses wherein when the terminal supports two or more downlink transmission layers, the controller further determines a weight of each of the at least one first TRP for each of the two or more downlink transmission layers (Park, figure 5, [0091]-[0097], communication between two device with weighted matrix, where the weight comprise transmission information; [0110]-[0120], plural layers for uplink or downlink communication computed in weighted matrix). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin and Lee to include the limitations of wherein when the terminal supports two or more downlink transmission layers, the controller further determines a weight of each of the at least one first TRP for each of the two or more downlink transmission layers as taught by Park.  Weighted matrix computation can account for plural uplink and downlink paths such as Multiple Input Multiple Output communication employed by devices with plural antennas, where weighting account for communication metrics for each path. 

As to claim 6,  Lin, Lee and Park disclose the method according to claim 5. Lin and Lee do not disclose however Park dicloses wherein TRPs transmitting downlink data to the terminal through a first transmission layer among the two or more downlink transmission layers are at least partially different from TRPs transmitting downlink data to the terminal through a second transmission layer among the two or more downlink transmission layers (Park, figure 5, [0091]-[0097], communication between two device with weighted matrix, where the weight comprise transmission information; [0110]-[0120], plural layers for uplink or downlink communication computed in weighted matrix, figure 14 and 15, [0290]-[0294], different layer grouping for various TRP’s)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin and Lee to include the limitations of wherein TRPs transmitting downlink data to the terminal through a first transmission layer among the two or more downlink transmission layers are at least partially different from TRPs transmitting downlink data to the terminal through a second transmission layer among the two or more downlink transmission layers as taught by Park.  Weighted matrix computation can account for plural uplink and downlink paths such as Multiple Input Multiple Output communication employed by devices with plural antennas, where weighting account for communication metrics for each path. 

As to claim 18, the claim is rejected as applied to claim 5 above by Lin in view of Lee and further in view of Park.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Park further in view of Lee.

As to claim 9, Lin discloses a method for transmitting and receiving signals, performed by a terminal, in a  radio access network environment including a controller, a plurality of transmission and reception points (TRPs), and the terminal, the method comprising (Lin, figure 1 and 2, [0049]-[00052], access network with plural TRP’s and Terminals; [0101]-[0110], anchor TRP for centralized processing): sequentially transmitting fixed beams (Lin Figure 5, [0079], terminal sending beams sequentially in beam sweeping process); receiving, from at least one first TRP determined as TRP(s) performing signal transmission and reception with the terminal among the plurality of TRPs, beamformed downlink data and reference signal (Lin, figure 9-11, [0115]-[0121], TRP determining and assigning uplink resources to Terminal including beam metric to be used in the uplink); demodulating the downlink data using the reference signal (Lin, [0120]]-[0123], TRP determining beam patterns for terminal to use including assigning weights to beams based on network conditions the terminal uses accordingly; [0059], use of reference signal for beam sweeping); and deriving channel values for each downlink layer of the at least one first TRP using the reference signal, applying beamforming based on the channel values to uplink data by a necessary number of layers, and transmitting the uplink data (Park, figure 5, [0091]-[0097], communication between two device with weighted matrix where the weight (channel values) comprise transmission information; matrix defining plural layers for used by device to determine beams for MIMO communications; [0110]-[0120], plural layers for uplink or downlink communication computed with weighted matrix; [0171]-[0175] associating reference signals to antennas to be used in MIMO communication). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin to include the limitations of and deriving channel values for each downlink layer of the at least one first TRP using the reference signal, applying beamforming based on the channel values to uplink data by a necessary number of layers, and transmitting the uplink data as taught by Park.  Weighted matrix computation can account for plural uplink and downlink paths such as Multiple Input Multiple Output communication employed by devices with plural antennas, where weighting account for communication metrics for each path. 

Further as to claim 9, Lin discloses 5G access network with plural TRP and UE in communication, Lin and Park do not expressly however Lee discloses a Cloud Radio Access Network (Lee, [003]-[0005], 5G implementation of as a Cloud RAN and Ultra-Dense Network deployment). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin and Park to include the limitations of a Cloud Radio Access Network as taught by Lee.  5G mobile communication network is often implemented as a cloud RAN and Ultra Dense Network as well known in the art. 

As to claim 10, Lin, Park and Lee disclose the method according to claim 9. Lin and Park do not disclose however Lee dicloses wherein the C-RAN environment is an ultra- dense network (UDN) environment in which the plurality of TRPs and a plurality of terminals including the terminal are densely deployed (Lee, [003]-[0005], 5G implementation of as a Cloud RAN and Ultra-Dense Network deployment).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin  and to include the limitations of wherein the C-RAN environment is an ultra- dense network (UDN) environment in which the plurality of TRPs and a plurality of terminals including the terminal are densely deployed as taught by Lee.  5G mobile communication network is often implemented as a cloud RAN and Ultra Dense Network as well known in the art. 

As to claim 11, Lin discloses wherein the fixed beams are sequentially transmitted according to predetermined or configured beam patterns (Lin, [0121]-[0123], beam pattern assigned to terminals), and a reference signal or a synchronization signal mapped to an identifier of the terminal and/or an identifier of each of the fixed beams is transmitted through each of the fixed beams.

As to claim 12, Lin discloses wherein each of the plurality of TRPs transfers channel values estimated using the fixed beams to the controller, and the controller determines the at least one first TRP based on the channel values transferred from the plurality of TRPs  (Lin, figure 9, [0101]-[0113], Anchor TRP are described, they are chosen either by the UE, pre assigned or chosen among the TRP’s, the Anchor TRP is can be selected by based of signal strength or other channel condition and feedback received from UE ([0105]).  Anchor TRP makes centralized scheduling and other decisions for other TRP’s and UE’s ([0101]-[0102]), choosing best beam among plural for UE to communicate based on various channel conditions criteria including received signal strength; [0109]-[0110], choosing beam based on changing channel condition).

As to claim 13,  Lin, Park and Lee disclose the method according to claim 12. Lin and Lee do not disclose however Park discloses wherein when the terminal supports two or 30more downlink transmission layers, the controller further determines a weight of each of the at least one first TRP for each of the two or more downlink transmission layers (Park, figure 5, [0091]-[0097], communication between two device with weighted matrix, where the weight comprise transmission information; [0110]-[0120], plural layers for uplink or downlink communication computed in weighted matrix). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin and Lee to include the limitations of wherein when the terminal supports two or more downlink transmission layers, the controller further determines a weight of each of the at least one first TRP for each of the two or more downlink transmission layers as taught by Park.  Weighted matrix computation can account for plural uplink and downlink paths such as Multiple Input Multiple Output communication employed by devices with plural antennas, where weighting account for communication metrics for each path. 

Allowable Subject Matter

Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467